                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,                                Case No. 2:16-cv-13040
                                        District Judge Avern Cohn
           Plaintiff,                   Magistrate Judge Anthony P. Patti

v.

ELITE HEALTH CENTERS, INC.,
ELITE CHIROPRACTIC, P.C.,
ELITE REHABILITATION, INC.,
MIDWEST MEDICAL
ASSOCIATES, INC., PURE
REHABILITATION, INC., DEREK
L. BITTNER, D.C., P.C., MARK A.
RADOM, DEREK LAWRENCE
BITTNER, D.C., RYAN MATTHEW
LUKOWSKI, D.C., MICHAEL P.
DRAPLIN, D.C., NOEL H. UPFALL,
D.O., MARK J. JUSKA, M.D.,
SUPERIOR DIAGNOSTICS, INC.,
CHINTAN DESAI, M.D., MICHAEL
J. PALEY, M.D., DEARBORN
CENTER FOR PHYSICAL
THERAPY, L.L.C., MICHIGAN
CENTER FOR PHYSICAL
THERAPY, INC., and JAYSON
ROSETT

           Defendants.
_________________________/

 ORDER REGARDING THE ELITE DEFENDANTS’ LETTER REQUEST
 TO FILE A MOTON TO COMPEL THE CONTINUED DEPOSITION OF
            STATE FARM’S 30(b)(6) WITNESS (DE 462)
      This matter is before the Court for consideration of the Elite Defendants’

May 8, 2019 letter request to file a motion to compel the continued deposition of

State Farm’s Rule 30(b)(6) witness (DE 462), Defendants Paley’s and Desai’s

concurring letter requests (DEs 463, 464), and Plaintiff State Farm Mutual

Automobile Insurance Company’s (State Farm) letter response in opposition (DE

466). These letter requests were addressed at a hearing held on May 10, 2019, at

which the Court entertained oral argument.

      Upon consideration of the letter requests and oral argument, and for all of

the reasons stated on the record by the Court, which are hereby incorporated by

reference as though fully restated herein, the Court DENIES Defendants’ requests

to file a motion to compel the continued deposition, but GRANTS the relief

requested in those letter requests that the deposition of State Farm’s 30(b)(6)

witness be continued, as follows:

   1. The parties are DIRECTED to cooperatively schedule the continuation of

      the deposition of State Farm’s 30(b)(6) witness at a mutually agreeable date

      and time, on or before June 7, 2019.

   2. The deposition shall be a video deposition.

   3. Defendants may depose State Farm’s 30(b)(6) witness for up to an additional

      eight (8) hours of actual deposition time (i.e., time when the witness is

      under oath and testifying), allocated as follows:

                                          2
                 Defendant Paley shall proceed first and may take up to four (4)
                  hours.

                 The remaining defendants shall proceed next and may take up
                  to four (4) hours, divided among them.

                 If any defendant uses less that its allotted time, that defendant
                  can choose to yield its remaining time to other defendants or
                  reserve it for follow-up questions after the other defendants
                  have taken testimony.

   4. If State Farm chooses to ask any questions of its 30(b)(6) witness after all

      defendants have completed their questioning of the witness, Defendants’

      counsel should be afforded a reasonable amount of time to re-cross-examine

      the witness, beyond the above eight-hour time limit.

      IT IS SO ORDERED.

Dated: May 10, 2019                    s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE



                               Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on May 10, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         3
